Exhibit 10.8

THIRD AMENDMENT

TO

REAL ESTATE SALES CONTRACT

(YRC / NATM [Sale/Leaseback])

March 6, 2009 (the “Effective Date”)

THIS THIRD AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is entered
into by and between YRC WORLDWIDE INC. (“Seller”), a Delaware corporation, as
seller, and NATMI TRUCK TERMINALS, LLC (“Buyer”), a Delaware limited liability
company, as buyer.

Recitals

A. Effective as of December 19, 2008 Buyer and Seller entered into that certain
Real Estate Sales Contract (as amended, the “Sale/Leaseback Contract”), whereby
Buyer agreed to purchase from Seller, and Seller agreed to sell to Buyer, those
certain improved real properties located in various locations, as more
particularly described in the Sale/Leaseback Contract.

B. Effective January 21, 2009 Seller and Buyer executed that certain First
Amendment to Real Estate Sales contract which, among other things, addressed
matters relating to First Close Properties, Environmental Properties, Structured
Properties, Title Objection Properties and List A Properties.

C. Effective February 12, 2009 (Thursday) Seller and Buyer executed that certain
Second Amendment to Real Estate Sales contract which, among other things,
extended the Optional Closing Date to March 6, 2009 (Friday).

D. Buyer and Seller have agreed to further amend the Sale/Leaseback Contract as
set forth below.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
hereby are acknowledged, Seller and Buyer hereby agree as follows:

Agreements

1. Defined Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Sale/Leaseback Contract.

2. Effect of this Amendment. Except as expressly modified in this Amendment, the
Sale/Leaseback Contract shall continue in full force and effect according to its
terms and Buyer and Seller hereby ratify and affirm all their respective rights
and obligations under the Sale/Leaseback Contract.

 

-1-



--------------------------------------------------------------------------------

3. Conflicting Provisions. In the event any term or provision contained herein
conflicts with the Sale/Leaseback Contract, the terms and provisions of this
Amendment shall control.

4. Remaining Properties. Attached hereto as Exhibit “A” is the list of those
List A Properties that have not closed. The property located at 2950 Lone Oak
Circle, Minneapolis, Minnesota is hereby transferred from List B to List A.

5. Waiver of Inspection Period. Buyer waives its right to terminate the
Sale/Leaseback Contract pursuant to Section 7(B) thereof as to the following
properties:

15950 Smith Road, Denver, Colorado

1000 Chaddick Drive, Chicago North, Illinois

6845 North Cutter Circle, Portland, Oregon

9415 Wallisville Road, Houston, Texas

6. Environmental Properties. The Property located at 802 East 11th Street,
Tacoma, Washington shall be added to the list of Environmental Properties.

7. Title Objections Properties. The Property located at 9415 Wallisville Road,
Houston, Texas shall be added to the list of Title Objection Properties with the
following specific title objection: There is an outstanding building permit. The
Buyer shall have until 5:00 p.m. (EST) on March 27, 2009 to notify Seller
pursuant to Section 4 of the Contract of any Non-Permitted Exceptions to which
Buyer objects with respect to the property located at 2950 Lone Oak Circle,
Minneapolis, Minnesota.

8. Structural Properties. The Property located at 802 East 11th Street, Tacoma,
Washington shall be added to the list of Structural Properties.

9. Sprinklers. The Leaseback for the Property located at 1000 Chaddick Drive,
Chicago North, Illinois and Property located at 2301 Hawkins Point Road,
Baltimore, Maryland shall include a provision that Tenant (as defined in the
applicable Leaseback) is obligated to make all repairs and expansions to the
fire sprinkler system on the Premises (as defined in the applicable Leaseback)
as required by applicable Laws (defined in the applicable Leaseback)

10. Optional Closing Date. The (amended) Optional Closing Date of March 6, 2009
(Friday) is hereby deleted in its entirety, and the new Optional Closing Date
shall be March 31, 2009 (Tuesday).

11. Counterpart; Facsimile Signature. Facsimile signatures appearing hereon
shall be deemed an original and this document may be executed simultaneously on
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one (1) and the same instrument.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer execute this Amendment to be enforceable on
the Effective Date.

 

SELLER:     BUYER:

YRC WORLDWIDE INC.,

a Delaware corporation

   

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

By:   /s/ Timothy A. Wicks     By:   /s/ Brian Kuzniar Name:   Timothy A. Wicks
    Name:   Brian Kuzniar Its:   EVP & CFO     Its:   Vice President

 

-3-



--------------------------------------------------------------------------------

FOURTH AMENDMENT

TO

REAL ESTATE SALES CONTRACT

(YRC / NATM [Sale/Leaseback])

March 31, 2009 (the “Effective Date”)

THIS FOURTH AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is
entered into by and between YRC WORLDWIDE INC. (“Seller”), a Delaware
corporation, as seller, and NATMI TRUCK TERMINALS, LLC (“Buyer”), a Delaware
limited liability company, as buyer.

Recitals

A. Effective as of December 19, 2008 Buyer and Seller entered into that certain
Real Estate Sales Contract (as amended, the “Sale/Leaseback Contract”), whereby
Buyer agreed to purchase from Seller, and Seller agreed to sell to Buyer, those
certain improved real properties located in various locations, as more
particularly described in the Sale/Leaseback Contract.

B. Effective January 21, 2009 Seller and Buyer executed that certain First
Amendment to Real Estate Sales contract which, among other things, addressed
matters relating to First Close Properties, Environmental Properties, Structured
Properties, Title Objection Properties and List A Properties.

C. Effective February 12, 2009 (Thursday) Seller and Buyer executed that certain
Second Amendment to Real Estate Sales contract which, among other things,
extended the Optional Closing Date to March 6, 2009 (Friday).

D. Effective March 6, 2009 (Friday) Seller and Buyer executed that certain Third
Amendment to Real Estate Sales Contract which, among other things, (i) addressed
matters relating to Remaining Properties, Waiver of Inspection Period,
Environmental Properties, Structural Properties, and Sprinklers, and
(ii) extended the Optional Closing Date to March 31, 2009 (Tuesday).

E. Buyer and Seller have agreed to further amend the Sale/Leaseback Contract as
set forth below.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
hereby are acknowledged, Seller and Buyer hereby agree as follows:

Agreements

1. Defined Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Sale/Leaseback Contract.

 

-1-



--------------------------------------------------------------------------------

2. Effect of this Amendment. Except as expressly modified in this Amendment, the
Sale/Leaseback Contract shall continue in full force and effect according to its
terms and Buyer and Seller hereby ratify and affirm all their respective rights
and obligations under the Sale/Leaseback Contract.

3. Conflicting Provisions. In the event any term or provision contained herein
conflicts with the Sale/Leaseback Contract, the terms and provisions of this
Amendment shall control.

4. Baltimore, Maryland. The property located at 2301 Hawkins Point Road,
Baltimore, Maryland is hereby deleted from List A.

5. Optional Closing Date. The (amended) Optional Closing Date of March 31, 2009
(Tuesday) is hereby deleted in its entirety, and the new Optional Closing Date
shall be April 21, 2009 (Tuesday).

6. Seller’s Right to Market the Properties. Notwithstanding anything to the
contrary contained in the Sale/Leaseback Contract, any subsequent amendments,
this Amendment, and/or any other document executed in connection with, or
relating in any way to, the transaction underlying the Sale/Leaseback Contract,
from and after the Effective Date Seller shall have the right to market for
sale, lease, and/or other transfer, any and all of the List A Properties that
have not closed prior to the Effective Date (the “Remaining Properties”), and
Seller may take any and all actions Seller deems necessary, in Seller’s sole and
absolute discretion, to market the Remaining Properties for sale, lease, and/or
other transfer. Buyer will continue to have the right to purchase the Remaining
Properties through and up to the Optional Closing Date, and Seller will not
enter into any contract for the sale and leaseback of the Remaining Properties
with any other buyer prior to the Optional Closing Date.

7. Counterpart; Facsimile Signature. Facsimile signatures appearing hereon shall
be deemed an original and this document may be executed simultaneously on two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one (1) and the same instrument.

(signature page follows)

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer execute this Amendment to be enforceable on
the Effective Date.

 

SELLER:     BUYER:

YRC WORLDWIDE INC.,

a Delaware corporation

   

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

By:   /s/ Brad Schroeder     By:   /s/ Brian Kuzniar Name:   Brad Schroeder    
Name:   Brian Kuzniar Its:   VP Finance & Properties     Its:   Vice President

 

-3-



--------------------------------------------------------------------------------

FIFTH AMENDMENT

TO

REAL ESTATE SALES CONTRACT

(YRC / NATM [Sale/Leaseback])

April 21, 2009 (the “Effective Date”)

THIS FIFTH AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is entered
into by and between YRC WORLDWIDE INC. (“Seller”), a Delaware corporation, as
seller, and NATMI TRUCK TERMINALS, LLC (“Buyer”), a Delaware limited liability
company, as buyer.

Recitals

A. Effective as of December 19, 2008 Buyer and Seller entered into that certain
Real Estate Sales Contract (as amended, the “Sale/Leaseback Contract”), whereby
Buyer agreed to purchase from Seller, and Seller agreed to sell to Buyer, those
certain improved real properties located in various locations, as more
particularly described in the Sale/Leaseback Contract.

B. Effective January 21, 2009 Seller and Buyer executed that certain First
Amendment to Real Estate Sales Contract (the “First Amendment”) which, among
other things, addressed matters relating to First Close Properties,
Environmental Properties, Structured Properties, Title Objection Properties and
List A Properties.

C. Effective February 12, 2009 (Thursday) Seller and Buyer executed that certain
Second Amendment to Real Estate Sales contract which, among other things,
extended the Optional Closing Date to March 6, 2009 (Friday).

D. Effective March 6, 2009 (Friday) Seller and Buyer executed that certain Third
Amendment to Real Estate Sales Contract which, among other things, (i) addressed
matters relating to Remaining Properties, Waiver of Inspection Period,
Environmental Properties, Structural Properties, and Sprinklers, and
(ii) extended the Optional Closing Date to March 31, 2009 (Tuesday).

E. Effective as of March 31, 2009 (Tuesday) Seller and Buyer executed that
certain Fourth Amendment to Real Estate Sales Contract which, among other
things, (i) deleted the Baltimore, Maryland property from List A; (ii) extended
the Optional Closing Date to April 21, 2009 (Tuesday), and (iii) addressed
Seller’s Right to Market the Properties.

F. Buyer and Seller have agreed to further amend the Sale/Leaseback Contract as
set forth below.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
hereby are acknowledged, Seller and Buyer hereby agree as follows:

Agreements

1. Defined Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Sale/Leaseback Contract.

2. Effect of this Amendment. Except as expressly modified in this Amendment, the
Sale/Leaseback Contract shall continue in full force and effect according to its
terms and Buyer and Seller hereby ratify and affirm all their respective rights
and obligations under the Sale/Leaseback Contract.

3. Conflicting Provisions. In the event any term or provision contained herein
conflicts with the Sale/Leaseback Contract, the terms and provisions of this
Amendment shall control.

4. Deleted Properties. Borrower has elected not to acquire the List A Properties
listed on Exhibit “A”, attached hereto and incorporated herein by reference.

5. Remaining Properties. Attached hereto as Exhibit “B”, and incorporated herein
by reference, is the list of the remaining List A Properties that have not
closed prior to the Effective Date of this Amendment (the “Remaining
Properties”).

6. Waiver of Buyer’s right to terminate. Buyer waives its right to terminate the
Sale/Leaseback Contract pursuant to (i) Section 7(C) of the Sale/Leaseback
Contract, and (ii) Sections 5, 6, and 7 of the First Amendment.

7. Extended Optional Closing Date. The Closing on the Remaining Properties shall
occur on May 21, 2009 (Thursday) (the “Extended Optional Closing Date”). TIME IS
OF THE ESSENCE WITH RESPECT TO THE EXTENDED OPTIONAL CLOSING DATE.

8. Waiver of Buyer’s Opportunity to Cure; Seller’s Remedies. Buyer waives any
and all rights to notice and an opportunity to cure any default by Buyer under
the Sale/Leaseback Contract including, without limitation, the notice and cure
rights contained within Section 10(b) of the Sale/Leaseback Contract.

9. Effect of Buyer’s failure to close on the Extended Optional Closing Date. If
Closing does not occur on the Extended Optional Closing Date because of a
default by Buyer under the Sale/Leaseback Contract, then, without notice or any
other action by Seller or Buyer:

(a) the remaining balance of the Deposit shall be paid to and retained by Seller
as liquidated damages;

(b) the Sale/Leaseback Contract shall terminate; and

(c) Seller and Buyer shall have no further obligations to each other under the
Sale/Leaseback Contract.

10. Counterpart; Facsimile Signature. Facsimile signatures appearing hereon
shall be deemed an original and this document may be executed simultaneously on
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one (1) and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer execute this Amendment to be enforceable on
the Effective Date.

 

SELLER:     BUYER:

YRC WORLDWIDE INC.,

a Delaware corporation

   

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

By:   /s/ Brad S. Schroeder     By:   /s/ James M. Hutchinson Name:   Brad S.
Schroeder     Name:   James M. Hutchinson Its:   VP Finance & Properties    
Its:   President